The undersigned respectfully dissents from the Opinion and Award of the majority. I believe that the original Opinion and Award, as written, provided that defendants are entitled to an appropriate credit for disability payments, and lists specific payments which were to be included. The Opinion and Award did not specifically limit the credit to those payments, and the only penalty mentioned was the statutory 10 percent penalty. Accordingly, I believe that defendants acted reasonably in their calculation of the credit and the amounts owed plaintiff.
I would disagree with the majority's decision to limit a credit for short-term and long-term disability payments made in this matter. The purpose of a credit in the workers' compensation system is to encourage employers to make the exact type of payments as defendants made in this case. There is no basis for the majority to limit this credit, and I believe it is an abuse of their discretion to do so. Accordingly, I dissent.
This the 13th day of July, 2006.
  S/____________ BUCK LATTIMORE CHAIRMAN